DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 	The disclosure is objected to because of the following informalities: The CROSS REFERENCE TO RELATED APPLICATION section must be updated. Appropriate correction is required.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11144885 (‘885). 
Although the claims at issue are not identical, they are not patentably distinct from each other. Independent claims 1, 10 and 17 of the current application correspond to independent claims 1, 10, and 17 of ’ 885, respectively. Independent claims 1, 10 and 17 of the current application are merely broader versions of the corresponding independent claims in ‘885, therefore the claims under examination are anticipated by the reference claims.
Additionally, dependent claims 2-9, 11-16 and 18-20 recite elements found in the independent and/or dependent claims of ‘885.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-9 are directed to a series of steps, apparatus claims 10-16 are directed to a network interface unit configured to communicate with a network; and a processor of a meeting server, coupled to the network interface unit, and computer readable storage media claims 17-20 are directed to instructions encoded thereon.  Thus the claims are directed to a process, machine and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite connecting to a meeting, including receiving, obtaining, accessing, determining, connecting and denying steps.  
The limitations of receiving, obtaining, accessing, determining, connecting and denying, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving a join request for a user to join a scheduled web-based meeting; obtaining an identifier for the user based on the join request, the identifier including an email address for the user; accessing information for the scheduled web-based meeting based on the join request, the information including a list of invitees for the scheduled web-based meeting, the list of invitees comprising email addresses of the invitees to the scheduled web-based meeting; determining whether the email address for the user is one of the email addresses on the list of invitees for the scheduled web-based meeting; connecting to the scheduled web-based meeting in response to determining the email address for the user is one of the email addresses on the list of invitees for the scheduled web-based meeting; and denying connection in response to determining that the email address for the user obtained from the client device is not one of the email addresses on the list of invitees.
That is, other than reciting a meeting server and a client device, the claim limitations merely cover managing personal relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a meeting server and a client device.  The meeting server and client device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a meeting server and a client device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe the scheduled web-based meeting and accessing the information. Claims 4-6 recite additional determining and obtaining steps. Claims 7-9 recite additional determining, sending, connecting, and accessing steps. Similarly, dependent claims 11-16 and 18-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a meeting server and a client device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0112 of the specification, “With reference to FIG. 19, there is a block diagram of an example computer device 1900 for hosting/implementing meeting service 110. Computer device 1900 may represent meeting server 108.   Computer device 1900 includes network interface unit 1905 to communicate with a wired and/or wireless communication network so as to communicate with calendar service 106 and client devices 102, a processor 1954 (or multiple processors, which may be implemented as software or hardware processors), and memory 1956.   Network interface unit 1905 may include an Ethernet card (or multiple such devices) including one or more network ports to connect with and communicate over wired Ethernet links and/or a wireless communication card including a wireless transceiver and an antenna to communicate over wireless links.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karniely (US 20080049922 A1), in view of Ackerman et al (US 20100037151 A1).
As per claim 1, Karniely discloses a computer-implemented method comprising:
receiving at a meeting server from a client device a join request for a user to join a scheduled web-based meeting (i.e., a user can join a conference by logging into system 190 and requesting to enter a specific meeting room, ¶ 0052);
obtaining an identifier for the user based on the join request, the identifier including an email address for the user (The unique user ID is a unique number or a unique string or a combination thereof.  The unique user ID can be a unique telephone number or a unique email address or a combination thereof, ¶ 0046);
accessing information for the scheduled web-based meeting based on the join request, the information including a list of invitees for the scheduled web-based meeting (i.e., once a user has activated a meeting room, the user may provide IDs of users or groups of users that are allowed to join the conference or open the conference to any user that is interested in joining.  In some embodiments of the invention, the list of users that are allowed to participate in the conference is provided when scheduling the conference, ¶ 0055), the list of invitees comprising email addresses of the invitees to the scheduled web-based meeting (The unique user ID is a unique number or a unique string or a combination thereof.  The unique user ID can be a unique telephone number or a unique email address or a combination thereof, ¶ 0046);
determining whether the email address for the user is one of the email addresses on the list of invitees for the scheduled web-based meeting (i.e., the user may provide IDs of users or groups of users that are allowed to join the conference or open the conference to any user that is interested in joining.  In some embodiments of the invention, the list of users that are allowed to participate in the conference is provided when scheduling the conference, ¶ 0055); and 
denying connection of the client device to the scheduled web-based meeting in response to determining that the email address for the user obtained from the client device is not one of the email addresses on the list of invitees (i.e., The process of initiating a meeting comprises providing a meeting name or meeting subject, providing a date and time and duration of the meeting, providing a list of participants, wherein each participant is identified by a unique user ID, ¶ 0051).
Karniely does not explicitly disclose connecting, by the meeting server, the client device to the scheduled web-based meeting in response to determining the email address for the user is one of the email addresses on the list of invitees for the scheduled web-based meeting.
Ackerman et al disclose the host/presenter can add an invitee at any time before and during the meeting.  The process to add the invitee is simply moving to the Admin screen, clicking on or typing in their e-mail address and hitting the "Send Invitation" button and they will receive the invitation to join the meeting (¶ 0089).
To access the application, everyone must typically first log in. The preferred system is PCI compliant and is protected with SSL and other security modes to ensure all data remains confidential.  Because the application is managed through the internet these security measures are a must to ensure our customers have the confidence that their data is safe.  Each log in is based on an individual e-mail account and a secure password that is set by each person (¶ 0090).
The application has a Wizard Meeting Manager that allows the host to easily schedule and manage the meetings.  When the host logs into the application it is prepared to assist in processing the data for the meeting.  Identifying who will be attending your meeting and what role they will play is as simple as adding their e-mail address and selecting either presenter or attendee.  Once you have invited someone to a meeting, their e-mail information is available for re-use by either moving through your list of "Available Users" and placing a check by their name or by doing a search for their name (¶ 0095).
By clicking on the link in the invitation, it takes the individual to the log in page.  Once there, they log in using their confidential password and the application lands them on their "Meeting Page" (¶ 0099).
Karniely and Ackerman et al are both concerned with managing meetings.  It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to include connecting, by the meeting server, the client device to the scheduled web-based meeting in response to determining the email address for the user is one of the email addresses on the list of invitees for the scheduled web-based meeting in Karniely, as seen in Ackerman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Karniely discloses the scheduled web-based meeting is in a web-based personal meeting room, and wherein the join request is received in response to the user selecting a join link that is associated with the web-based personal meeting room (i.e., a virtual private meeting room is associated with each unique user id.  All information associated with a conference session or meeting, such as information presented during the meeting, is associated with the virtual private meeting room of the meeting initiator, ¶ 0049, wherein a user can join a conference by logging into system 190 and requesting to enter a specific meeting room, ¶ 0052).
As per claim 3, Karniely discloses accessing the information for the scheduled web-based meeting comprises accessing information maintained by a calendar service (i.e., Accessing can be from a client software, for instance from a web browser (e.g. accessing a web page that is designed to let the user schedule a meeting) or from Microsoft outlook (e.g. using the calendar to schedule meetings) or from a specially designed client software, ¶ 0051).
As per claim 4, Karniely discloses determining if the join request includes an indicator of the identifier for the user, which indicator has been previously sent by the meeting server and stored at the client device; and obtaining comprises obtaining the identifier for the user based on the indicator if the join request includes the indicator (i.e., each of a plurality of users is provided by system 190 with a unique user ID.  Optionally the user ID is provided by management application 101.  The unique user ID is a unique number or a unique string or a combination thereof.  The unique user ID can be a unique telephone number or a unique email address or a combination thereof.  The unique user ID serves the user to connect from multiple devices to a conference session, for instance from telephone 122 and from computer 137 and be recognized as a single user controlling multiple devices in a concurrent session, ¶ 0046.  Further, to maintain persistency of the conference files and data, each conference file or data is associated with a User ID and is stored such that each such user whose ID is associated with said file or data may later access or retrieve the files and data associated with his ID.  Data stored in the database 111 can include data associated with each conference, such as the names of the participants, the location of each participants, information about each participant, the time the conference begun and ended, the materials used, the messages exchanged, the documents sent to participants, notes made by any of the participants, a recording of the conference, meta data associated with the conference to include statistical data, data associated with a number of conferences, for example a series of interrelated conferences, meta data associated with a number of conferences, including statistical data, usage times, talk times, the number of documents exchanged, the bandwidth taken and the like, ¶ 0050).
As per claim 6, Karniely does not disclose if the join request does not include the indicator, further comprising: presenting a prompt to the client device for the user to enter an email address prior to admitting the client device to the scheduled web-based meeting; and receiving the email address of the user.
Ackerman et al disclose the host/presenter can add an invitee at any time before and during the meeting.  The process to add the invitee is simply moving to the Admin screen, clicking on or typing in their e-mail address and hitting the "Send Invitation" button and they will receive the invitation to join the meeting (¶ 0089).
To access the application, everyone must typically first log in. The preferred system is PCI compliant and is protected with SSL and other security modes to ensure all data remains confidential.  Because the application is managed through the internet these security measures are a must to ensure our customers have the confidence that their data is safe.  Each log in is based on an individual e-mail account and a secure password that is set by each person (¶ 0090).
Karniely and Ackerman et al are both concerned with managing meetings.  It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to include if the join request does not include the indicator, further comprising: presenting a prompt to the client device for the user to enter an email address prior to admitting the client device to the scheduled web-based meeting; and receiving the email address of the user in Karniely, as seen in Ackerman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Karniely discloses determining whether the email address received from the user is on the list of invitees (i.e., the user may provide IDs of users or groups of users that are allowed to join the conference or open the conference to any user that is interested in joining.  In some embodiments of the invention, the list of users that are allowed to participate in the conference is provided when scheduling the conference, ¶ 0055).
Karniely does not disclose if the email address of the user is on the list of invitees: sending an email message to the email address, the email message including a link to join the scheduled web-based meeting; and connecting the client device to the scheduled web-based meeting in response to receiving a join request based on the link contained in the email message.
Ackerman et al disclose when the host logs into the application it is prepared to assist in processing the data for the meeting.  Identifying who will be attending your meeting and what role they will play is as simple as adding their e-mail address and selecting either presenter or attendee.  Once you have invited someone to a meeting, their e-mail information is available for re-use by either moving through your list of "Available Users" and placing a check by their name or by doing a search for their name (¶ 0095).
The host/presenter can add an invitee at any time before and during the meeting.  The process to add the invitee is simply moving to the Admin screen, clicking on or typing in their e-mail address and hitting the "Send Invitation" button and they will receive the invitation to join the meeting (¶ 0089).
To access the application, everyone must typically first log in. The preferred system is PCI compliant and is protected with SSL and other security modes to ensure all data remains confidential.  Because the application is managed through the internet these security measures are a must to ensure our customers have the confidence that their data is safe.  Each log in is based on an individual e-mail account and a secure password that is set by each person (¶ 0090).
The application has a Wizard Meeting Manager that allows the host to easily schedule and manage the meetings.  When the host logs into the application it is prepared to assist in processing the data for the meeting.  Identifying who will be attending your meeting and what role they will play is as simple as adding their e-mail address and selecting either presenter or attendee.  Once you have invited someone to a meeting, their e-mail information is available for re-use by either moving through your list of "Available Users" and placing a check by their name or by doing a search for their name (¶ 0095).
By clicking on the link in the invitation, it takes the individual to the log in page.  Once there, they log in using their confidential password and the application lands them on their "Meeting Page" (¶ 0099).
Karniely and Ackerman et al are both concerned with managing meetings.  It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to include if the email address of the user is on the list of invitees: sending an email message to the email address, the email message including a link to join the scheduled web-based meeting; and connecting the client device to the scheduled web-based meeting in response to receiving a join request based on the link contained in the email message in Karniely, as seen in Ackerman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, Karniely does not disclose in response to receiving the join request based on the link contained in the email message, sending to the client device for storage at the client device an indicator that is associated with the email address of the user.
Ackerman et al disclose the application has a Wizard Meeting Manager that allows the host to easily schedule and manage the meetings.  When the host logs into the application it is prepared to assist in processing the data for the meeting.  Identifying who will be attending your meeting and what role they will play is as simple as adding their e-mail address and selecting either presenter or attendee.  Once you have invited someone to a meeting, their e-mail information is available for re-use by either moving through your list of "Available Users" and placing a check by their name or by doing a search for their name (¶ 0095).
By clicking on the link in the invitation, it takes the individual to the log in page.  Once there, they log in using their confidential password and the application lands them on their "Meeting Page" (¶ 0099).
Karniely and Ackerman et al are both concerned with managing meetings.  It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to include in response to receiving the join request based on the link contained in the email message, sending to the client device for storage at the client device an indicator that is associated with the email address of the user in Karniely, as seen in Ackerman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Karniely discloses the accessing further includes accessing the information based on a time-of-day at which the join request is received (i.e., The unique user ID also serves the user for connecting to different sessions that occur at different times, ¶ 0046).
Claims 10-13, 15 and 16 are rejected based upon the same rationale as the rejection of claims 1-4, 6 and 7, respectively, since they are the apparatus claims corresponding to the method claims.
Claims 17-20 are rejected based upon the same rationale as the rejection of claims 1, 2, 4 and 6, respectively, since they are the computer readable storage media claims corresponding to the method claims.

 	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karniely (US 20080049922 A1), in view of Ackerman et al (US 20100037151 A1), in further view of Gupta et al (US 20100223345 A1).
As per claim 5, Karniely does not disclose the indicator is a cookie stored at the client device.
Gupta et al disclose The client(s) 1402 are operatively connected to one or more client data store(s) 1408 that can be employed to store information local to the client(s) 1402 (e.g., cookie(s) and/or associated contextual information) (¶ 0085).
Karniely and Gupta et al are both concerned with managing meetings.  It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to include the indicator is a cookie stored at the client device in Karniely, as seen in Gupta et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 14 is rejected based upon the same rationale as the rejection of claim 5, since it is the apparatus claim corresponding to the method claim.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 10, 2022